Citation Nr: 1639325	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI), including memory loss. 

2.  Entitlement to an initial rating in excess of 20 percent for thoracolumbar spine degenerative disc disease prior to January 22, 2013 and 40 percent thereafter.

3.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, claimed as major depressive disorder, depression, posttraumatic stress disorder (PTSD), and anxiety, etc., with sleep difficulty.  

4.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine prior to April 8, 2015 and 30 percent thereafter.  

5.  Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy and postoperative carpal tunnel release.

6.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy.

7.  Entitlement to an initial compensable rating for left lower extremity radiculopathy prior to April 8, 2015 and 20 percent thereafter.

8.  Entitlement to an initial rating in excess of 10 percent for right lower extremity L5-S1 radiculopathy.

9.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Travis Barrick, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 2007 to May 2012.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2012 rating decision of the VA Regional Office (RO) in Cleveland, Ohio that granted service connection for an acquired psychiatric disorder, including major depressive disorder and PTSD, degenerative disc disease of the cervical and lumbar spine, bilateral lower extremity radiculopathy, and left upper extremity radiculopathy.  Service connection for traumatic brain injury residuals was denied.  The Veteran filed an appeal to the denial of the claim for service connection and for higher initial ratings for the service-connected disabilities.

During the pendency of the appeal, by rating action in June 2013, the 20 percent disability evaluation for lumbar spine degenerative disc disease was increased to 40 percent, effective from January 22, 2013.  In June 2015, service connection for right upper extremity radiculopathy was granted, effective April 8, 2015, from which the Veteran filed an appeal for a higher initial rating.  In August 2015, the disability ratings for left lower extremity radiculopathy and the cervical spine were increased to 20 percent and 30 percent disabling, respectively, from April 8, 2015.  The issues for which higher disability evaluations were granted remain in appellate status as the maximum schedular ratings have not been awarded from the initiation of the claims.  See AB v. Brown, 6 Vet.App. 35 (1993).  

The Veteran was afforded a Travel Board hearing in April 2016 before the undersigned Veterans Law Judge sitting at Lincoln, Nebraska.  The transcript is of record.  During the hearing, the appellant raised the issues of entitlement to service connection for headaches and a damaged pituitary gland due to traumatic brain injury, as well as special monthly compensation due to loss of a creative organ.  These matters are referred to the RO for an appropriate response.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he sustained traumatic brain injury during service and currently has residuals thereof that include memory loss for which service connection should be granted.  The Board observes that the service clinical data are replete with references to treatment and follow-up for head trauma the Veteran was reported to have sustained during a parachute jump in 2008.  Complaints that included headaches, memory lapses or loss, and sleep difficulty are well documented.  Diagnoses included late effects of intracranial injury, history of traumatic brain injury and post concussive with headaches.  

The record reflects that following the filing of a claim, the Veteran underwent a brain and spinal cord examination in this regard in June 2011.  It was noted that the results of neuropsychological testing performed the previous day were normal.  Following evaluation the examiner wrote "[d]iagnosis not determined.  SMR not available for review by this provider."  

The Board points out, however, that although the Veteran was reported to have had neuropsychological testing and a TBI diagnosis was reasonably of record in June 2011, the evidence does not confirm that the appellant's initial TBI examination was performed by a specialist.  As provided by VA's Adjudication Procedures Manual M21-1, III.iv.3.D.2.j. the initial diagnosis of traumatic brain injury must be made by one of the following specialists: physiatrist, psychiatrist, neurosurgeon, or neurologist.  A generalist clinician who has successfully completed the requisite TBI training module may conduct a TBI examination, if a TBI diagnosis is of record and was established by one of the aforementioned specialty providers.  There is no indication in the record that the VA physician's assistant who performed the examination in June 2011 had the requisite training as specified by M21-1, III.iv.3.D.2.j.  Moreover, it was clearly noted that the claims file was not made available for review at the time of the examination.  As such, the Board finds that the June 2011 examination is inadequate for adjudication purposes and that the Veteran must be scheduled for a new examination, to include review of the record and a medical opinion.

The record reflects that during personal hearing in April 2016, the Veteran stated that all of his orthopedic and neurological disabilities had increased in severity since he was last examined, and that he experienced a great deal of functional impairment in maintaining employment.  He also testified that his psychiatric symptoms had worsened, especially by his inability to work.  Review of the record reflects that the Veteran was most recently afforded compensation and pension examinations of the neck, back and neurological conditions in April 2015.  He underwent a VA psychiatric evaluation in March 2015.  The appellant expressed dissatisfaction with how his VA examinations had been performed, indicating that they had not been thorough enough.  In correspondence in the record received in the July 2014 substantive appeal and thereafter, he stated that VA examiners failed to address the results of independent disability examinations provided by Drs. Russell and Winkleman that attested to a greater degree and permanent disability related to disc disease, upper and lower extremity radiculopathy and psychiatric status.  The Board notes that although it has been less than two years since his last VA examinations for cervical and lumbar disc disease, peripheral nerve disorders, and psychiatric disability, he asserts that his symptoms have worsened.  Therefore, since this case is being remanded for other reasons, including other VA examination, the appellant will be afforded current VA examinations of the neck and back, bilateral upper and lower extremities and depression/PTSD to ascertain the status of these disorders.  

The Board notes that in correspondence dated in April 2016, the Veteran stated that he had been treated for neck and back pain for three years at the University of Nebraska Medical Center (UNMC) Pain clinic in Omaha, Nebraska by Dr. K. H. Henson.  These clinical data do not appear to be of record.  As such, with the submission of proper authorization, these records should be requested and associated with the claims file.  

The appellant testified during personal hearing that he received most of his treatment at Tricare.  It does not appear that any Tricare clinical data since service are in the claims file.  Review of the record also discloses that he receives treatment at Omaha, Nebraska VA.  The most records date through August 2015.  He also states that he has received treatment at the Lincoln, Nebraska VA.  The Board is thus put on notice as the existence of additional VA and/or civilian military facility evidence that should be requested and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611.  Therefore, VA outpatient records dating from September 2015 and Tricare records dating from 2012 should be requested and associated with the electronic file.

As indicated above, the Veteran asserts that he is unable to work due to service-connected disability.  During his hearing, he stated that he had quit his job the week before and indicated that this was because he was unable to fully engage in his assigned duties.  Therefore, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability is raised by the record in accordance with Rice v. Shinseki, 22 Vet.App. 447 and this matter should be addressed.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that he provide authorization specifying the complete name and address of UNMC Pain clinic and Dr. K. Henson, as well as any other physician or facilities who have treated him for orthopedic, nerve, psychiatric and neurological conditions from 2012 to the present, to include any within the VA and Tricare systems.  After securing the necessary releases, the RO must request this information and associate it with the claims folder or Virtual VA, if not already of record.  

2.  Request VA outpatient records dating from September 2015 from the Omaha and Lincoln, Nebraska VA systems and associate them with the claims folder.

3.  After a reasonable time for receipt of information and records requested above, schedule the Veteran for an examination by a VA neurologist or neurosurgeon, (preferably board-certified), or a physiatrist or a psychiatrist, or a clinician who is a certified specialist in head injuries for an examination and an opinion.  All pertinent symptomatology, findings and clinical manifestations must be reported in detail.  All appropriate studies, including additional neuropsychological testing, if indicated, should be performed.  Following review of the claims file, the examiner is requested to respond to the following:

a) Whether it is at least as likely as not (a 50% probability or more) the appellant has any symptoms and/or residuals of in-service TBI, including headaches and memory loss?  Any and all residuals and/or impairment should be delineated.

b) Whether any claimed residuals of TBI are attributable to other disabilities, or are more likely unrelated to an incident of service and are of post service onset.

c) Complete rationale must be provided for all opinions.  The examiner is requested to discuss prior medical evidence in detail in this regard and reconcile any contradictory findings.

5.  Schedule the Veteran for examinations by an appropriate VA examiner(s) to evaluate the severity of the service-connected cervical and lumbar spine degenerative disc disease, and right and left upper and lower extremity radiculopathy.  The examiner(s) must be provided access to the appellant's Virtual VA/VBMS file.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiner must indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected disorders, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use, as appropriate.  The examiner must provide a detailed opinion as to the functional effects of the service-connected disabilities on the Veterans' ability to secure and maintain employment.  The examiner is also requested to discuss prior medical evidence in detail, specifically the January 2013 report of R. Russell, DC MS FACO, and reconcile any contradictory findings.

6.  Schedule the Veteran for a VA psychiatric examination by an appropriate examiner to determine the status of the service-connected acquired psychiatric disorder.  Access to VBMS/Virtual VA records must be made available to the examiner.  All necessary tests and studies should be conducted to identify the degree of social and occupational impairment attributable to psychiatric disability.  The examiner must provide a full multi-axial evaluation and provide an opinion as to the functional effects of the service-connected psychiatric disorder on the appellant's ability to secure and maintain employment.  The examiner is also requested to discuss prior medical evidence in detail, specifically the January 2013 report of B. M. Winkleman, PsyD, and reconcile any contradictory findings.

7.  The RO should ensure that the medical reports requested above comply with this remand and its instructions.  If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction.

8.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, including a total rating based on unemployability due to service-connected disability.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


